                                                                       JS-6 & REMAND


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. SA CV 19-1636-DOC (JDEx)                             Date: September 30, 2019

Title: PATTI BRENT V. OCWEN LOAN SERVICING, LLC; ET AL

PRESENT:

                   THE HONORABLE DAVID O. CARTER, JUDGE

      Deborah Lewman/Rolls Royce Paschal                                Not Present
               Courtroom Clerk                                         Court Reporter

       ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
             PLAINTIFF:                                   DEFENDANT:
               None Present                                   None Present



       PROCEEDINGS (IN CHAMBERS): ORDER GRANTING MOTION TO
                                  DISMISS [10]

       Before the Court are Defendants PHH Mortgage Corporation as successor by
merger to Ocwen Loan Servicing, LLC (“PHH” or “Ocwen”) and U.S. Bank National
Association as Trustee for the C-BASS Mortgage Loan Asset-Backed Certificates, Series
2006-CB1 (“U.S. Bank”) (collectively, “Defendants”) Motion to Dismiss (“Motion”)
(Dkt. 10). The Court finds these matters appropriate for resolution without oral argument.
See Fed. R. Civ. P. 78; L.R. 7-15. Having reviewed the papers and considered the parties’
arguments, the Court GRANTS Defendants’ Motion.

I.     Background

       A.     Facts

        The following facts are taken from the Complaint (“Compl.”) (Dkt. 1). Plaintiff
Patti Brent (“Plaintiff”) alleges that Defendants recorded a notice of default on a
mortgage loan she obtained on the subject property. Compl. ¶ 23. Plaintiff alleges that
Defendants failed to comply with state statutory requirements in the notice of default,
failed to adequately process a loan modification, and failed to rescind foreclosure efforts
during the pendency of the modification among other state statutory violations. See
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. SA CV 19-1636-DOC (JDEx)                                    Date: September 30, 2019
                                                                                        Page 2

generally Compl. Plaintiff alleges one federal cause of action—that Defendants violated
the Truth in Lending Act, 15 U.S.C. § 1641(g). Compl. ¶ 93–96.

       B.     Procedural History

       Plaintiff originally asserted the instant action in Orange County Superior Court.
Defendants timely removed this action to this Court claiming federal question jurisdiction
because of the claimed violation of the Truth in Lending Act and supplemental
jurisdiction over the related state law claims. Notice of Removal at 2–3 (Dkt. 1). On
September 3, 2019, Defendants filed the Motion to Dismiss. Dkt. 10. On September 16,
2019, Plaintiff opposed the Motion to Dismiss (“Opp’n”) (Dkt. 13). On September 20,
Defendants replied (“Reply”) (Dkt. 15). Notably, in its opposition, Plaintiff “voluntarily
dismisse[d] the 1st, 6th, 9th, and 10th causes of action.” Opp’n at 2. The 10th cause of
action was the only federal cause of action in the case.

II.    Legal Standard

       A.     Failure to State a Claim

        Under Federal Rule of Civil Procedure 12(b)(6), a complaint must be dismissed
when a plaintiff’s allegations fail to set forth a set of facts which, if true, would entitle the
complainant to relief. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007). The pleadings must raise the right to relief beyond
the speculative level; a plaintiff must provide “more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S.
at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). On a motion to dismiss,
courts accept as true a plaintiff’s well-pleaded factual allegations and construe all factual
inferences in the light most favorable to the plaintiff. See Manzarek v. St. Paul Fire &
Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Courts are not required to accept
as true legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678. In
evaluating a Rule 12(b)(6) motion, review is ordinarily limited to the contents of the
complaint and materials properly submitted with the complaint. Van Buskirk v. Cable
News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002); Hal Roach Studios, Inc. v.
Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990).

       B.     Subject Matter Jurisdiction

       The Court may decide, on its own initiative, to decline to exercise supplemental
jurisdiction when the Court “has dismissed all claims over which it has original
jurisdiction.” 28 U.S.C. § 1367(c). The applicable portion of subsection (c) provide:
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No. SA CV 19-1636-DOC (JDEx)                                 Date: September 30, 2019
                                                                                     Page 3

              The district courts may decline to exercise supplemental jurisdiction
              over a claim under subsection (a) if—

              (3) the district court has dismissed all claims over which it has
              original jurisdiction . . .

The Ninth Circuit has affirmed that this Court may decline jurisdiction and dismiss
without prejudice state law claims “[w]here [the] district court dismisses a federal claim,
leaving only state claims for resolution . . . .” Wade v. Reg’l Credit Assn., 87 F.3d 1098,
1101 (9th Cir. 1996).

III.   Discussion

        Here, Plaintiff chose to forgo opposing Defendants’ Motion as it pertained to the
1st, 6th, 9th, and 10th causes of action. Opp’n at 2. The 10th cause of action was the only
federal cause of action in this case. See generally Compl. Accordingly, the Court
GRANTS Defendants’ Motion to Dismiss Plaintiff’s 10th cause of action with prejudice.

       As the Court has dismissed the only federal cause of action in this case, the Court
declines to exercise supplemental jurisdiction over the remaining state causes of action
and dismisses those claims without prejudice. See Wade v. Reg’l Credit Assn., 87 F.3d
1098, 1101 (9th Cir. 1996).

IV.    Disposition

       Accordingly, the Court GRANTS Defendants’ Motion to Dismiss. The Court
DISMISSES WITH PREJUDICE Plaintiff’s 10th cause of action and DISMISSES
WITHOUT PREJUDICE the remainder of the Complaint. The Court also REMANDS
the action to Orange County Superior Court.

       The Clerk shall serve this minute order on the parties.

                                                                 Initials of Deputy Clerk: rrp
 MINUTES FORM 11
 CIVIL-GEN
